USCA11 Case: 21-11485      Date Filed: 10/19/2021   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11485
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
CHARLES CARROLL,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 3:15-cr-00012-TCB-RDC-1
                   ____________________
USCA11 Case: 21-11485         Date Filed: 10/19/2021    Page: 2 of 5




2                      Opinion of the Court                 21-11485


Before JILL PRYOR, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
       Charles Carroll, a federal prisoner proceeding pro se, appeals
following the district court’s denial of his motion for compassion-
ate release under 18 U.S.C. § 3582(c)(1)(A). We review a district
court’s determination about a defendant’s eligibility for a sentence
reduction under § 3582(c) de novo. United States v. Bryant, 996
F.3d 1243, 1251 (11th Cir. 2021). We review a district court’s ruling
on an eligible defendant’s motion for compassionate release for an
abuse of discretion. Id.
        The government moves for summary affirmance of the dis-
trict court’s order. Summary disposition is appropriate where “the
position of one of the parties is clearly right as a matter of law so
that there can be no substantial question as to the outcome of the
case, or where, as is more frequently the case, the appeal is frivo-
lous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
Cir. 1969).
       Under 18 U.S.C. § 3582(c)(1)(A), a district court may reduce
a prisoner’s term of imprisonment “after considering the factors set
forth in section 3553(a) to the extent that they are applicable, if it
finds that” (as relevant here) “extraordinary and compelling rea-
sons warrant such a reduction” and “that such a reduction is con-
sistent with applicable policy statements issued by the Sentencing
Commission.” The applicable Sentencing Commission policy
USCA11 Case: 21-11485         Date Filed: 10/19/2021     Page: 3 of 5




21-11485                Opinion of the Court                         3

statement is set out in U.S. Sentencing Guidelines § 1B1.13. Bryant,
996 F.3d at 1248. The application notes to § 1B1.13 establish four
categories of circumstances in which “extraordinary and compel-
ling reasons” for a sentence reduction exist: (1) qualifying medical
conditions, (2) advanced age, (3) family circumstances, and
(4) other circumstances determined by the Director of the Bureau
of Prisons to be extraordinary and compelling. U.S.S.G. § 1B1.13
cmt. n.1. Under the policy statement, a defendant’s medical condi-
tions qualify as “extraordinary and compelling reasons” for his re-
lease if he is suffering from (1) a terminal illness, or (2) a serious
physical or medical condition, functional or cognitive impairment,
or deteriorating health due to aging, which “substantially dimin-
ishes the ability of the defendant to provide self-care within the en-
vironment of a correctional facility and from which he or she is not
expected to recover.” Id. cmt. n.1(A).
       To grant a motion for compassionate release under
§ 3582(c)(1)(A), a district court must first find that all three of the
statutory prerequisites for relief are met: extraordinary and com-
pelling reasons justifying release, consistency with § 1B1.13, and
support in the § 3553(a) sentencing factors. United States v. Tinker,
___ F.4th ___, 2021 WL 4434621 at *2 (11th Cir. Sept. 28, 2021).
Because all three conditions are necessary, “the absence of even
one would foreclose a sentence reduction.” Id.
      In his motion, Carroll asserted that he was at risk of compli-
cations from COVID-19 due to his hypertension and history of
USCA11 Case: 21-11485            Date Filed: 10/19/2021        Page: 4 of 5




4                         Opinion of the Court                     21-11485

asthma.1 The district court found that Carroll had not shown an
extraordinary and compelling reason for early release within the
meaning of § 3582(c)(1)(A) and the applicable policy statement be-
cause he presented “no medical evidence that the conditions are so
serious or advanced that a reduction in sentence is warranted.”
And indeed, aside from checking a box next to the policy statement
language, Carroll’s motion and the accompanying medical records
said nothing about whether either condition was serious, or even
whether he still suffers from asthma—although he indicated in his
motion that he required an inhaler, the medical records he submit-
ted in the district court showed that he was not taking any prescrip-
tion medication.
       In any event, Carroll has not shown that his medical condi-
tions are so debilitating that they “substantially diminish” his ability
“to provide self-care” in prison, or that he has any medical condi-
tion that is not manageable in prison. The district court therefore
did not err in concluding that Carroll had not shown an extraordi-
nary and compelling reason for his release within the meaning of
§ 1B1.13. See United States v. Giron, ___ F.4th ___, 2021 WL
4771621, at *2 (11th Cir. Oct. 13, 2021) (district court did not err in
finding defendant ineligible for compassionate release where his


1 Carroll submitted more recent medical records, which he contends show
that he has a new heart condition, to this Court with his response to the gov-
ernment’s motion for summary affirmance. But “we must decline to consider
the merits of issues based on new evidence furnished for the first time on ap-
peal.” Smith v. United States, 343 F.2d 539, 541 (5th Cir. 1965).
USCA11 Case: 21-11485        Date Filed: 10/19/2021     Page: 5 of 5




21-11485               Opinion of the Court                        5

high cholesterol, hypertension, and coronary artery disease were
manageable in prison). And because Carroll failed to demonstrate
an extraordinary and compelling reason for his release, “one of the
necessary conditions for granting compassionate release was ab-
sent; therefore, compassionate release was foreclosed.” Id. at*5;
see Tinker, 2021 WL 4434621, at *2.
       We conclude that the government’s position on appeal is
“clearly right as a matter of law so that there can be no substantial
question as to the outcome of the case,” and we therefore GRANT
the government’s motion for summary affirmance. See Groen-
dyke Transp., Inc., 406 F.2d at 1162. The government’s motion to
stay the briefing schedule is DENIED as moot.
      AFFIRMED.